878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Alan SAPP, Plaintiff-Appellant,v.Preston R. TISCH, Postmaster General, U.S. Postal Service,Defendant-Appellee.
No. 88-1719.
United States Court of Appeals, Fourth Circuit.
Submitted March 23, 1989.Decided June 28, 1989.Rehearing and Rehearing In Banc Denied July 25, 1989.

Michael Alan Sapp, appellant pro se.
Dennis Edward Szybala (Office of the United States Attorney), Robert Paul Sindermann, Jr.  (U.S. Postal Service) for appellee.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Alan Sapp appeals from the district court's order denying relief under the Rehabilitation Act of 1973, as amended, 29 U.S.C. Secs. 701 et seq.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sapp v. Tisch, C/A No. 87-120-A (E.D.Va. May 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Sapp argues for the first time on appeal that as a Vietnam veteran he should have received the protection of the federal statute requiring the approval of the Office of Personnel Management to bypass a veteran.  Because Sapp did not raise this issue before the district court, he cannot now assert it before this Court.    Farish v. Courion Industries, Inc., 754 F.2d 1111, 1118 (4th Cir.1985)